DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/19/2021 after final office action in which claims 11-14 have been canceled and claims 10,15-20 have been amended. By this amendment, claims 1-10,15-20 are now pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bradley S. Corsello Reg. No. 41,688 on 04/01/2021.
The application has been amended as follows:
 Claim 15 is canceled and claim 10 has been further amended as follows:
Replace claim 10 with the following:
10. (currently amended) A power bank containing a rechargeable battery for wirelessly charging a portable device by induction power transmission, the power bank comprising: a housing having a power transmission surface for placement adjacent a power receiving surface of a chargeable portable device; and a reusable adhesive pad over part of the power transmission surface and entirely surrounded by a portion of the power transmission surface, made of an adhesive that is capable of removably sticking to the power receiving surface of a portable device for temporarily holding the surfaces adjacent each other; the power bank including a protective cover for covering the adhesive pad when not in use, the housing including a recess on a side opposite from the power transmission 4surface of a size and shape for temporarily receiving and retaining the cover when the cover is removed from the adhesive pad, wherein the recess includes a channel around its perimeter, the cover including a raised lip around its perimeter for engaging in the channel.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-10,16-20 are allowed over the prior art of record of which reasons for allowance were already given for claims 1-9 in office action paper No./mail date 20201118.
Regarding claim 10, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features, “…a reusable adhesive pad over part of the power transmission surface and entirely surrounded by a portion of the power transmission surface, made of an adhesive that is capable of removably sticking to the power receiving surface of a portable device for temporarily holding the surfaces adjacent each other; the power bank including a protective cover for covering the adhesive pad when not in use, the housing including a recess on a side opposite from the power transmission 4surface of a size and shape for temporarily receiving and retaining the cover when the cover is removed from the adhesive pad, wherein the recess includes a channel around its perimeter, the cover including a raised lip around its perimeter for engaging in the channel ”.
Claims 16-20 depend directly from claim 10 and therefore are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,135,304 to Jung et al., (Jung) discloses the general state of the art regarding a supporter capable of supporting and charging an object inductively.
USPAT 10,502,351 to Jaeger et al., (Jaeger) discloses the general state of the art regarding a wireless actuation system for hydration system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 1, 2021